Citation Nr: 1026692	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION


The Veteran served on active duty from June 1950 to May 1961.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.  

In a June 2009 decision, the Board denied service connection for 
bilateral hearing loss.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  The 
parties submitted a Joint Motion for an Order Vacating and 
Remanding the Board Decision and Incorporating the Terms of this 
Remand (Joint Motion) in February 2010.  By order dated in March 
2010, the Court granted the Joint Motion and remanded the matter 
for compliance with its instructions.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion observed that the June 2009 Board decision 
provided an inadequate statement of reasons and bases.  The Board 
relied on a May 2007 VA medical opinion that the Veteran's 
current bilateral hearing loss was not related to his service 
because he was measured to have normal hearing sensitivity at his 
enlistment and separation exams.  The Joint Motion cited Hensley 
v. Brown, 5 Vet. App. 155 (1993), and noted that a veteran is not 
precluded from being awarded service connection for a hearing 
disability merely because hearing was within normal limits at 
separation.  The Joint Motion stated that the Board failed to 
discuss whether the May 2007 medical opinion was adequate in 
light of Hensley.  

The Board additionally notes that on clinical examination for 
discharge from service and re-enlistment, in January 1959, 
audiometric examination revealed puretone thresholds, in 
decibels, as converted from Audiometric findings (American 
Standards Associates (ASA) units to International Standards 
Organization (ISO) units), at 500, 1000, 2000, 3000, and 4000 
Hertz were 20, 20, 25, 20 and 15 decibels for the right ear, and 
20, 25, 25, 20, 15 decibels for the left ear.  The Board observes 
that the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of the 
decision in Hensley, it is clear that right and left ear hearing 
loss was demonstrated on audiometric examination in January 1959, 
as a 25 decibel threshold level was recorded for each ear.  This 
clinical demonstration is in contrast to the May 2007 VA 
examiner's observation as to the Veteran's hearing status in 
service.

In view of the above, the Board finds that the May 2007 VA 
medical opinion is inadequate.  The Court has held that once the 
Secretary undertakes the effort to provide an examination when 
developing a service-connection claim, he must provide an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also 38 C.F.R. § 4.2 (2009) (noting that if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  Thus, another VA medical 
opinion is required in this case.  In so finding, the Board 
observes that the Joint Motion instructed the Board to fully 
assist the Veteran by seeking any other evidence that was 
necessary.  

Subsequent to the Court's Order, the Veteran submitted a May 2010 
private medical opinion that the Veteran's 1961 (separation) 
hearing test was clearly inaccurate.  This private opinion also 
related that there was a likelihood that the Veteran's post-
service employment had an effect on his hearing, but there was no 
way that the Veteran's military experience could be ruled out as 
a plausible factor in his hearing loss.  The additional VA 
medical opinion requested by this remand should address this May 
2010 private medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to an 
appropriate VA examiner to determine the 
nature, extent and etiology of any current 
hearing loss.  The claims file must be 
made available to the examiner.  Following 
a review of the relevant evidence in the 
claims file, including the Veteran's 
service treatment records, the May 2010 
private medical opinion and the Veteran's 
own testimony that hazardous noise 
exposure during active duty caused his 
hearing loss, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any current bilateral hearing loss is 
causally related to the Veteran's active 
duty.  The VA examiner is requested to 
reconcile his/her opinion with the May 
2010 private medical opinion.  A complete 
rationale must be provided for the opinion 
indicated.  

The VA examiner is requested to take into 
account the fact that right and left ear 
hearing loss was demonstrated on 
audiometric examination in January 1959,( 
pursuant to Hensley v. Brown, 5 Vet. App. 
155, 157 (1993)), as a 25 decibel 
threshold level was recorded for each ear.  
The VA examiner is also requested to note 
that even if a veteran's service treatment 
records do not contain evidence of 
bilateral hearing disability for VA 
purposes, pursuant to 38 C.F.R. § 3.385, 
in service or at service separation, 
service connection for bilateral hearing 
loss can still be established if medical 
evidence shows that a current impaired 
hearing loss disability is actually due to 
incidents during service, to include 
demonstration of hearing loss in service 
on audiometric examination.  Hensley, 
supra.

An additional examination of the 
Veteran should be scheduled only if 
deemed necessary to provide the 
requested opinion.

2.  Then, readjudicate the Veteran's 
claim, addressing all evidence received 
since the June 2009 Board decision, 
including the May 2010 private medical 
opinion.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



